department of the treasury internal_revenue_service washington d c uniform issue list 408a aug tep ra th a cae government entities division legend taxpayera institution x firm m amounta amount b date date date dear this is in response to your request dated date as supplemented by taxpayer a was a partner in a professional services partnership that sponsored a correspondence dated date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested qualified profit sharing plan that contained a sec_401 of the internal_revenue_code feature the plan the professional services partnership curtailed its operations in and taxpayer a commenced new employment in date in date taxpayer a engaged firm m for year-end tax planning and preparation of hi sec_2002 federal tax_return among other things taxpayer a considered rolling over the balance of his account in the plan to a traditional_ira also since there was uncertainty as to the tax impact of the partnership’s activities upon taxpayer a’s tax page position as part of the tax planning firm m advised taxpayer a to further transfer all or a portion of the traditional_ira to a roth_ira in the event that taxpayer a’s adjusted_gross_income was below the dollar_figure threshold for making a rollover from a traditional_ira to a roth_ira in anticipation of completing these transactions taxpayer a opened both a traditional_ira account and a roth_ira account with institution x on date taxpayer a completed a direct transfer of amount a the amount of his account balance under the plan to the traditional_ira on date the day following the qualified rollover into his traditional_ira taxpayer a received a partial_distribution from the traditional_ira of amount b which he transferred to the roth_ira transfer the effect of the partnership income on taxpayer a was unknown and taxpayer a did not know whether he would meet the income limit in order to qualify to effect a rollover from the traditional_ira to the roth_ira in addition taxpayer a believed based on the discussions with representatives of firm m that if he did not qualify to transfer amount b recharacterized to a traditional_ira into the roth_ira amount b would automatically be at the time of the taxpayer a extended the due_date of hi sec_2002 federal tax_return until date in early date taxpayer a and his wife met with representatives of firm m at which time it was determined that taxpayer a’s adjusted_gross_income for exceeded the dollar_figure limit for qualifying to make a rollover to the roth_ira taxpayer a and firm m agreed that the roth_ira would be recharacterized as a traditional_ira and the federal tax_return was prepared on the basis that taxpayer a had into a traditional_ira taxpayer a accomplished a tax deferred rollover of amount a was not aware and firm m did not inform him that in order to recharacterize his roth_ira as a traditional_ira specific action on taxpayer a’s part was required before the extended due_date of hi sec_2002 federal tax_return on date when firm m had completed preparation of taxpayer a’ sec_2002 federal tax_return taxpayer a and his wife met with firm m representatives again to review and sign the return although there was brief discussion regarding the lack of qualifying for roth_ira treatment there was no discussion of the recharacterization or the fact that the deadline for recharacterization was expiring that day in date taxpayer a met with two firm m prepared taxpayer a’s federal tax_return and taxpayer a prepared his own federal tax_return without any issue regarding the roth_ira recharacterization being identified financial planning and investment firms to discuss their proposals for rendering comprehensive financial planning services at which time taxpayer a noted that institution x was still reflecting his roth_ira as such when taxpayer a engaged firm m to prepare his federal tax_return a different team of preparers than the team that had worked on taxpayer a’ sec_2002 and federal tax returns finally informed taxpayer a that a recharacterization required that he notify institution x of his intent to recharacterize and that the date for recharacterizing his roth_ira had passed - page s since date taxpayer a has made neither withdrawals from nor further contributions to his roth_ira as of the date of the request to the best of taxpayer a’s knowledge the internal_revenue_service has not discovered taxpayer a’s failure to make the election to recharacterize the roth_ira to a traditional_ira based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-1 and sec_301 of the regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations i t regulations to recharacterize taxpayer a's roth_ira as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the internal_revenue_code the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code page sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government _ sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is based on the above taxpayer a meets the requirements of sec_301 consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his lack of awareness of the necessity of making an election coupled with his reasonable reliance on firm m and its representatives who were tax professionals employed by taxpayer a and who failed to make or advise the taxpayer to make and how to make the election before the deadline for making the election b of the regulations clauses i and v for the tax_year therefore taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize his calendar_year rollover_contribution to his roth_ira as a contribution to a traditional_ira page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact - yat please address all correspondence to se t ep ra t4 - id sincerely yours donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
